Title: From James Madison to William Jones, 31 August 1816
From: Madison, James
To: Jones, William



Dear Sir  
Montpellier Aug. 31. 1816

I have recd. your letter of the 25th. inst: inclosing a newspaper of the 20th. in which is stated the purport of a letter grossly calumniating the present naval officer of Philada. and alleged to have been addressed to me by Lt. Col: xxxx at the time of filling the vacancy occasioned by the death of his predecessor.
My recollection is so imperfect on this subject that it does not authorize me to say more than that I retain a faint impression that a letter was recd. on that occasion from Col: Forrest, in which he manifested dissatisfaction at the course taken by the Executive, and a wish that his name might not appear among the Candidates.
Of the particular terms or precise tenor of the letter I have no distinct remembrance.  I do not think it probable that Mr. Clarke could have been described in it as he is in the newspaper  It is not altogether impossible however that such might have been the case; and that like numberless similar things which it is the lot of the Ex: station to receive, the slanders might have been dismissed from my thoughts, as no wise affecting a character which had been sufficiently vouched to me.  Whether the letter, whatever may been its purport, has been destroyed, or bundled with others sent from time to time to the Treasy. Dept. which can scarcely have happened, or remain among papers not put on my assorted files, I can not say.
I feel too much respect for the wish you have expressed, to have said less in consequence of it.  But your candor & correct judgement will permit me to remark, that on the supposition that the receipt of a letter, such as is described in print, could be ascertained, I should depart, in more respects than one from established usage, in being the instrument of it.  Nor do I readily perceive that the fact in question, can be of essential importance.  If the printed statement be a libel, it carries the necessary proof with it: if not a libel, the insertion of the statement in a letter recd. could not make it one, and in point of aggravation the difference between the sending such a letter, and a false assertion in print that such a letter was sent, would not seem to be of any material weight in estimating the offence.  Should the assertion be admitted to be true, no other ascertainment of it can be requisite.
I learn from Mr. Dallas that the progress of the Bank subscriptions you were so good as to communicate, has terminated in the legal amount; and with the additional pleasure of finding him confident that the Institution will commence its career in friendly hands  Accept Dear Sir, assurances of my great esteem & cordial regards,

James Madison


Excuse so coarse a paper, being unexpectedly without a better sheet.

